         Case 1:18-cv-00330-DB Document 17 Filed 07/23/20 Page 1 of 18




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

SUSAN L. PURUCKER,                                  §
                             Plaintiff,             §
                                                    §
v.                                                  §       Case # 1:18-CV-330-DB
                                                    §
COMMISSIONER OF SOCIAL SECURITY,                    §       MEMORANDUM DECISION
                                                    §       AND ORDER
                             Defendant.             §

                                      INTRODUCTION

       Plaintiff Susan L. Purucker (“Plaintiff”) brings this action pursuant to the Social Security

Act (the “Act”), seeking review of the final decision of the Commissioner of Social Security (the

“Commissioner”) that denied her application for supplemental security income (“SSI”) under Title

XVI of the Act. See ECF No. 1. The Court has jurisdiction over this action under 42 U.S.C. §§

405(g), 1383(c), and the parties consented to proceed before the undersigned in accordance with a

standing order (see ECF No. 16).

       Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). See ECF Nos. 9, 14. Plaintiff also filed a reply brief. See ECF No. 15. For the

reasons set forth below, Plaintiff’s motion (ECF No. 9) is DENIED, and the Commissioner’s

motion (ECF No. 14) is GRANTED.

                                          BACKGROUND

       On January 20, 2010, Plaintiff filed an application for SSI under Title XVI of the Act,

alleging disability beginning March 1, 2002 (the disability onset date), based on: fibromyalgia,

migraines, low blood pressure, bipolar disorder, and anxiety. Transcript (Tr.) 139-42, 151, 167,

512. The application was initially denied on April 19, 2010, after which Plaintiff requested an

administrative hearing. Tr. 72-84, 91-93. Administrative Law Judge David Shaw (“ALJ Shaw”)
          Case 1:18-cv-00330-DB Document 17 Filed 07/23/20 Page 2 of 18




presided over a video hearing from Baltimore, Maryland, on June 8, 2011. Tr. 26. Plaintiff

appeared and testified from Buffalo, New York, and was represented by Joseph D. Clark, an

attorney. Id. William H. Reid, Ph.D., an impartial vocational expert (“VE”), also appeared and

testified at the hearing. Id.

        The ALJ issued an unfavorable decision on June 14, 2011, finding that Plaintiff was not

disabled. Tr. 26-35. On February 12, 2013, the Appeals Council denied Plaintiff’s request for

further review (Tr. 1-6), after which Plaintiff filed a Complaint in this Court seeking review of the

ALJ’s decision (Tr. 623). On October 26, 2015, the Court remanded the ALJ’s decision for further

administrative proceedings (Tr. 576-610, 626-27).

        A new hearing was held on September 6, 2017, in Buffalo, New York, before

Administrative Law Judge Lynette Gohr (“ALJ Gohr”). Tr. 510. Plaintiff appeared and testified at

the hearing and was represented by Kelly Laga, an attorney. Id. VE Tania Shullo appeared and

testified via telephone. Tr. 510, 535-572. As ALJ Gohr noted that, at the first hearing, Plaintiff

amended her alleged onset date to January 20, 2010. Tr. 510 (citing Tr. 45). ALJ Gohr (hereinafter,

referred to as the “ALJ”) issued an unfavorable decision on December 18, 2017, finding Plaintiff

not disabled. Tr. 510-528. The Appeals Council declined further review (Tr. 509), and the ALJ’s

December 18, 2017 decision thus became the “final decision” of the Commissioner subject to

judicial review under 42 U.S.C. § 405(g).

                                       LEGAL STANDARD

I.    District Court Review

        “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a

correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (citing 42 U.S.C. §



                                                 2
          Case 1:18-cv-00330-DB Document 17 Filed 07/23/20 Page 3 of 18




405(g)) (other citation omitted). The Act holds that the Commissioner’s decision is “conclusive”

if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112t (2d Cir. 2009) (citations

omitted). It is not the Court’s function to “determine de novo whether [the claimant] is disabled.”

Schaal v. Apfel, 134 F. 3d 496, 501 (2d Cir. 1990).

II.   The Sequential Evaluation Process

       An ALJ must follow a five-step sequential evaluation to determine whether a claimant is

disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71

(1986). At step one, the ALJ must determine whether the claimant is engaged in substantial gainful

work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not, the ALJ

proceeds to step two and determines whether the claimant has an impairment, or combination of

impairments, that is “severe” within the meaning of the Act, meaning that it imposes significant

restrictions on the claimant’s ability to perform basic work activities. Id. § 404.1520(c). If the

claimant does not have a severe impairment or combination of impairments meeting the durational

requirements, the analysis concludes with a finding of “not disabled.” If the claimant does, the

ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the

“Listings”). Id. § 404.1520(d). If the impairment meets or medically equals the criteria of a Listing

and meets the durational requirement, the claimant is disabled. Id. § 404.1509. If not, the ALJ

determines the claimant’s residual functional capacity, which is the ability to perform physical or




                                                 3
           Case 1:18-cv-00330-DB Document 17 Filed 07/23/20 Page 4 of 18




mental work activities on a sustained basis notwithstanding limitations for the collective

impairments. See id. § 404.1520(e)-(f).

         The ALJ then proceeds to step four and determines whether the claimant’s RFC permits

him or her to perform the requirements of his or her past relevant work. 20 C.F.R. § 404.1520(f).

If the claimant can perform such requirements, then he or she is not disabled. Id. If he or she

cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the

Commissioner to show that the claimant is not disabled. Id. § 404.1520(g). To do so, the

Commissioner must present evidence to demonstrate that the claimant “retains a residual

functional capacity to perform alternative substantial gainful work which exists in the national

economy” in light of his or her age, education, and work experience. See Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999) (quotation marks omitted); see also 20 C.F.R. § 404.1560(c).

                            ADMINISTRATIVE LAW JUDGE’S FINDINGS

         The ALJ analyzed Plaintiff’s claim for benefits under the process described above and

made the following findings in her December 18, 2017 decision:

    1. The claimant has not engaged in substantial gainful activity since January 20,2010, the
       application date (20 CFR 416.971 et seq.);

    2. The claimant has the following severe impairments: migraines, fibromyalgia-
       polyarthralgia, bipolar disorder, major depressive disorder and generalized anxiety
       disorder (20 CFR 416.920(c));

    3. The claimant does not have an impairment or combination of impairments that meets or
       medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
       P, Appendix 1 (20 CFR 416.920(d), 416.925 and 416.926);

    4. The claimant has the residual functional capacity to perform sedentary work as defined in
       20 CFR 416.967(a) 1 except can occasionally climb ramps and stairs; never climb ladders,
       ropes or scaffolds; can occasionally stoop, kneel, crouch and crawl; never balance; no work
       at unprotected heights or around dangerous machinery; avoid concentrated exposure to
1
  “Sedentary work” involves lifting no more than 10 pounds at a time and occasionally lifting or carrying articles like
docket files, ledgers, and small tools. Although a sedentary job is defined as one which involves sitting, a certain
amount of walking and standing is often necessary in carrying out job duties. Jobs are sedentary if walking and
standing are required occasionally and other sedentary criteria are met.

                                                          4
         Case 1:18-cv-00330-DB Document 17 Filed 07/23/20 Page 5 of 18




       noise levels that are greater than moderate as defined by the Dictionary of Occupational
       Titles (“DOT”); avoid concentrated exposure to extreme heat, extreme cold, wetness and
       humidity; should avoid working with bright lights or flickering lights such as would be
       experienced in welding or cutting metals and no driving as part of job duties. In addition,
       limited to simple routine tasks; limited to simple work-related decisions; minimal changes
       in work routines and processes and occasional interaction with the public.

   5. The claimant has no past relevant work (20 CFR 416.965);

   6. The claimant was born on January 25,1971 and was 38 years old, which is defined as a
      younger individual age 18-44, on the date the application was filed. The claimant
      subsequently changed age category to a younger individual age 45-49 (20 CFR 416.963);

   7. The claimant has at least a high school education and is able to communicate in English
      (20 CFR 416.964);

   8. Transferability of job skills is not an issue because the claimant does not have past relevant
      work (20 CFR 416.968);

   9. Considering the claimant’s age, education, work experience, and residual functional
      capacity, there are jobs that exist in significant numbers in the national economy that the
      claimant can perform (20 CFR 416.969 and 416.969(a));

   10. The claimant has not been under a disability, as defined in the Social Security Act, since
       January 20,2010, the date the application was filed (20 CFR 416.920(g)).

Tr. 510-28.

       Accordingly, the ALJ determined that, based on the application for supplemental security

income protectively filed on January 20, 2010, the claimant is not disabled under section

1614(a)(3)(A) of the Act. Tr. 528.

                                             ANALYSIS

       Plaintiff asserts two points of error. In her first point, Plaintiff argues that the ALJ erred in

evaluating the medical opinions in assessing Plantiff’s mental RFC. See ECF No. 9-1 at 12-17.

Plaintiff particularly takes issue with the ALJ’s assessment of the opinion of state agency

psychiatric examiner Renee Baskin, Ph.D. (“Dr. Baskin”). Id. In her second point, Plaintiff argues

that the ALJ was required to develop the record with an additional medical opinion in assessing

her physical RFC. Id. The Commissioner responds that: (1) the ALJ properly considered Dr.


                                                  5
          Case 1:18-cv-00330-DB Document 17 Filed 07/23/20 Page 6 of 18




Baskin’s opinion in assessing Plaintiff’s mental RFC; and (2) ALJ properly assessed the physical

limitations of Plaintiff’s RFC. See ECF No. 14-1 at 18-27.

       A Commissioner’s determination that a claimant is not disabled will be set aside when the

factual findings are not supported by “substantial evidence.” 42 U.S.C. § 405(g); see also Shaw v.

Chater, 221 F.3d 126, 131 (2d Cir.2000). Substantial evidence has been interpreted to mean “such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Id. The

Court may also set aside the Commissioner’s decision when it is based upon legal error. Rosa, 168

F.3d at 77. Upon review of the record in this case, the Court finds that the ALJ properly considered

the evidence of record, including the medical opinion evidence, and assessed mental and physical

limitations supported by the record as a whole.

       On February 10, 2010, the month after she filed her application for benefits, Plaintiff saw

Nicolas Saikali, M.D. (“Dr. Saikali”), and Laszlo Mechtler, M.D. (“Dr. Mechtler”), at the Dent

Headache Center, for a migraine evaluation. Tr. 199-200. Plaintiff reported that the frequency of

her headaches had slightly decreased, and they were responding well to Treximet; however, she

complained of worsening fibromyalgia. Tr. 199. Upon examination, Plaintiff had “significant

trigger points throughout,” but normal gait, coordination, and sensation, and no cranial nerve

deficits. Tr. 199. Drs. Saikali and Mechtler assessed migraine headaches without aura, chronic

sleep disturbance, cervical myofascial pain syndrome with associated trigger points, and

fibromyalgia. Tr. 200. They prescribed Savella and recommended an overnight sleep study. Id.

       When Plaintiff returned to Drs. Saikali and Mechtler on February 24, 2010, she had not

obtained the recommended sleep study. Tr. 201-02. She reported that her headaches continued to

improve, and she had no complaints regarding headaches. Tr. 201. Plaintiff’s “biggest complaints”

at that visit were generalized pain due to worsening fibromyalgia and suffering from mood swings



                                                  6
          Case 1:18-cv-00330-DB Document 17 Filed 07/23/20 Page 7 of 18




and palpitations after starting Savella. Id. She also stated that she was facing stress at home which

contributed to her headaches and fibromyalgia. Id. Upon examination, Plaintiff was alert, oriented,

and in no acute distress, and her gait, strength, sensation, and coordination were normal. Id. Drs.

Saikali and Mechtler replaced Plaintiff’s Savella with Lortab and stated that her headaches were

under control. Tr. 202.

       On March 3, 2010, Plaintiff saw Danilo Saldaña, M.D. (“Dr. Saldaña”), for a rheumatology

exam. Tr. 287-88. Although she had tender points across several sites of her body, Plaintiff had

full range of motion in her shoulders and was free of any extremity, neurologic, or joint

abnormality. Tr. 288. Dr. Saldaña assessed polyarthralgia, low back pain, fatigue, migraine

headache, and history of bipolar disorder; prescribed Lortab and Baclofen; recommended blood

testing and a pain management evaluation; and told Plaintiff to use heat, stretching, and a hard

mattress. Tr. 288. Plaintiff returned to Dr. Saldaña on August 4, 2010 and October 13, 2010,

complaining of pain, fatigue, and migraines. Tr. 774-75, 776-77. Plaintiff’s physical exam findings

were essentially unchanged, and Dr. Saldaña advised her to see a pain specialist. Tr. 775, 777.

       On April 1, 2010, Plaintiff saw state agency consultative examiner Donna Miller, D.O.

(“Dr. Miller”), for an internal medicine exam. Tr. 357-62. Plaintiff reported that she had back pain

from falling down some stairs in 2002, and she had been experiencing migraines and fibromyalgia

since 2003. Tr. 357. However, she stated that Treximet and Lortab helped alleviate her migraines

and fibromyalgia, and injections had helped her back pain. Id. According to Plaintiff’s report, an

MRI of her head in September 2009 was normal. Id. Dr. Miller also noted that Plaintiff lived with

her 16-year-old twins and 12-year-old son, and could cook, shop, do laundry, and perform

childcare. Tr. 358.




                                                 7
          Case 1:18-cv-00330-DB Document 17 Filed 07/23/20 Page 8 of 18




       Upon examination, Plaintiff’s gait was normal; she was able to rise from a chair without

difficulty, despite declining to fully squat; she used no assistive devices to walk, even though she

declined to walk on her heels and toes; and she needed no help getting on or off the exam table.

Tr. 359. She also had equal reflexes; intact hand and finger dexterity; full range of motion in her

cervical spine, shoulders, elbows, wrists, hips, knees, and ankles; and negative straight leg raise

testing despite limited range of motion in her lumbar spine. Tr. 359-60. Dr. Miller also noted that

Plaintiff had no tender points (Tr. 360), and an x-ray of Plaintiff’s lumbosacral spine showed “no

acute bony abnormality” (Tr. 360, 362). Dr. Miller assessed fibromyalgia, chronic low back pain,

migraine headaches, and obesity, and opined that Plaintiff had no significant limitations. Tr. 360.

       Plaintiff also saw consultative examiner Dr. Baskin for a psychiatric exam on April 1, 2010.

Tr. 363-66. Plaintiff complained of depression and anxiety and said that she had been unable to

work since falling down some stairs. Tr. 364. Plaintiff was euthymic, cooperative, and neatly

groomed, despite appearing tense and seeming to need to reposition due to pain. Tr. 364-65. She

also related adequately; made appropriate eye contact; had goal-directed thought processes; and

she was able to count, perform serial threes, make simple calculations, and remember three out of

three objects immediately and after five minutes. Tr. 365.

       Dr. Baskin assessed an adjustment disorder with mixed anxiety and depressed mood; pain

disorder; and fibromyalgia, migraine headaches. Tr. 366. Dr. Baskin stated that Plaintiff may have

medical problems that interfered with her ability to maintain a regular schedule, but she had

minimal to no limitation learning new tasks, performing complex tasks, maintaining attention and

concentration, performing simple tasks independently, making appropriate decisions, relating

adequately with others, and following and understanding simple directions and instructions. Tr.




                                                 8
          Case 1:18-cv-00330-DB Document 17 Filed 07/23/20 Page 9 of 18




366. She also stated that Plaintiff’s examination results “appear to be consistent with stress related

and psychiatric problems [which] may interfere with [her] ability to function on a daily basis.” Id.

       On July 13, 2010, Dr. Mechtler completed a physical RFC questionnaire. Tr. 369-70. He

circled items on the form indicating that Plaintiff could sit for an hour at a time, stand and walk

for a half hour at a time, lift and carry five pounds, and bend, squat, and reach occasionally. Tr.

369. He also indicated that she could use arm controls and do fine manipulation, but could not

grasp, bend, climb, or operate leg controls, and had a moderate restriction to dust, fumes, and

gases. Id. He further indicated that she would need to lie down three hours during the day, would

miss four or more days of work a month, and was “disabled from full time competitive employment

five days per week, eight hours per day on a sustained basis.” Tr. 370.

       On May 16, 2011, Dr. Saikali completed a headache questionnaire. Tr. 490-95. He said

that Plaintiff experienced headaches triggered by noise, stress, weather changes, and lack of sleep,

and that her headaches were worsened by noise and bright lights. Tr. 491. He also wrote that

Plaintiff needed to take medication and lie in a dark room to relieve her headaches; she would miss

work about four times a month; and she would need breaks, although he did not know the

frequency. Tr. 493. Dr. Saikali opined that Plaintiff was precluded from even basic work activities

when experiencing a headache. Tr. 492-94.

       From April 19, 2012, to April 27, 2012, Plaintiff received inpatient treatment at BryLin

Hospitals (“BryLin”). Tr. 742-54. She reported having “severe depression” and “feeling hopeless

and helpless.” Tr. 742. At the time of her admission, Plaintiff admitted she had been using

marijuana and alcohol occasionally. Id. Plaintiff was well-nourished; her eye contact was fair; her

speech was coherent, although low; her cognition was intact; her concentration was limited; and

she had psychomotor retardation. Tr. 743. She was assessed with bipolar disorder by history and



                                                  9
           Case 1:18-cv-00330-DB Document 17 Filed 07/23/20 Page 10 of 18




major depressive disorder and assigned a global assessment of functioning (“GAF”) score of 30. 2

Tr. 742. By April 27, 2012, she had responded well to adjustments in her medication, had brighter

affect, and denied any depression or anxiety. Tr. 744. She was given a GAF of 55 3 and discharged.

Id.

         On March 19, 2013, Plaintiff saw Cheryl Mills, L.C.S.W. (“Ms. Mills”), at Dale Associates

(“Dale”), complaining of depression and anxiety. Tr. 1022-26. Plaintiff was attentive and focused,

could follow the conversation, and had fair concentration despite poor insight and judgment. Tr.

1022-23. Ms. Mills concluded that Plaintiff was experiencing increased depression due to family

and relationship issues and her dog running away. Tr. 1025. She indicated a GAF score of 50 and

recommended counseling. Tr. 1026. On August 9, 2017, a nurse practitioner at Dale observed that

Plaintiff was cooperative; made appropriate eye contact; had linear and coherent thought

processes; and had good insight and judgment. Tr. 1030. Plaintiff also said that she was stable on

her medication. Id.

         In weighing the medical evidence to assess Plaintiff’s RFC, the ALJ gave “little weight”

to the opinions of Dr. Sakali, Dr. Mechtler, Dr. Miller, and Dr. Andrews; and significant weight to

the opinion of Dr. Baskin. Tr. 525-526. Plaintiff first complains that the ALJ erred in affording Dr.

Baskin’s opinion significant weight because her opinion was stale. See ECF No. 9-1 at 14.

Specifically, Plaintiff claims that because Dr. Baskin provided her opinion in 2010, her opinion


2
  The GAF is a “multiaxial scale is used to assess an individual’s mental and physical condition on five axes, each of
which refers to a different class of information.” See Wilson v. Berryhill, No. 16-CV-00664V(F), 2018 WL 4211322,
at *2 (W.D.N.Y. Sept. 4, 2018) GAF scores are designed to consider factors outside those used in disability
determinations. The Social Security Administration has limited the manner in which GAF scores are used because
they are generally not useful without additional supporting description and detail. See Mainella v. Colvin, No. 13-CV-
2453, 2014 WL 183957, at *5 (E.D.N.Y. Jan. 14, 2014) (internal citations omitted). A GAF score of 21 to 30 represents
behavior considerably influenced by delusions or hallucinations, serious impairment in communication or judgment,
or inability to function in almost all areas. See Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. text
rev. 2000) (“DSM-IV”).
3
  GAF of 51 to 60 represents moderate symptoms, or moderate difficulty in social, occupational, or school functioning.
See DSM-IV at 34.

                                                          10
         Case 1:18-cv-00330-DB Document 17 Filed 07/23/20 Page 11 of 18




was inconsistent with later evidence from Plaintiff’s April 2012 psychiatric hospitalization, her

continuing treatment at Dale, and the medical evidence from just before her September 2017

hearing showing that Plaintiff was taking psychotropic medication. See id. Plaintiff also claims

that the ALJ improperly considered Dr. Baskin’s Social Security disability program knowledge

because a case from 2016 concluded that such knowledge was irrelevant to the weight afforded to

a consultative opinion. See id. Plaintiff’s arguments are without merit.

       With respect to Plaintiff argument that Dr. Baskin’s opinion was stale, “a medical opinion

is not necessarily stale simply based on its age.” Dronckowski v. Comm’r of Soc. Sec., No. 1:18-

CV-0027 (WBC), 2019 WL 1428038, at *5 (W.D.N.Y. Mar. 29, 2019) (citing Biro v. Comm’r of

Soc. Sec., 335 F. Supp. 3d 464, 470 (W.D.N.Y. 2018); Andrews v. Berryhill, No. 17-CV-6368,

2018 WL 2088064, at *3 (W.D.N.Y. May 4, 2018)). The record in this case reflects that the ALJ

properly based her analysis of Plaintiff’s RFC on an evaluation of the entire record and did not

rely solely on Dr. Baskin’s opinion. First, in discussing Plaintiff’s testimony from the September

2017 hearing, the ALJ noted that Plaintiff testified her mental health was about the same as in

2010. Tr. 516, 551. Plaintiff also testified that her mental impairments were helped by medication,

and she reported an extensive list of activities she had been able to do since 2010, including getting

a pit bull, going to parent-teacher conferences, watching softball games, and attending art fairs and

graduation ceremonies. Tr. 550-51, 556-57, 558-59.

       Plaintiff’s testimony is also consistent with other evidence from the time of Dr. Baskin’s

evaluation, and thereafter. For example, in 2010, Plaintiff admitted she could complete chores and

perform childcare (Tr. 358, 519, 520, 1038) and also reported that her medication was helpful for

her mental impairments (Tr. 317, 804, 823, 830, 1030). In addition, Plaintiff’s treating family

physician, Joshua M. Usen, D.O. (“Dr. Usen”), observed in July 2016 that Plaintiff was feeling



                                                 11
         Case 1:18-cv-00330-DB Document 17 Filed 07/23/20 Page 12 of 18




well and had only minor complaints. Tr. 787. Similarly, as noted by the ALJ, Dr. Usen reported in

April 2017 that Plaintiff had been stable on her psychotropic medication for a long time. Tr. 524,

784. This evidence is consistent with Plaintiff’s testimony regarding her daily activities and

improvement with medication and establishes that Dr. Baskin’s opinion had not become stale by

the time of the ALJ’s decision.

       Plaintiff also argues that her 2012 inpatient psychiatric treatment is evidence that Dr.

Baskin’s opinion had become stale. See ECF No. 9-1 at 14. However, Plaintiff’s inpatient

treatment notes show that she responded to adjustments in her medication. Tr. 744. This evidence

was considered by the ALJ in evaluating Dr. Baskin’s opinion (Tr. 526) and is also consistent with

Plaintiff’s September 2017 hearing testimony referenced above. Thus, the fact that Plaintiff had

inpatient psychiatric treatment does not, by itself, make the Dr. Baskin’s opinion stale. A more

dated opinion may constitute substantial evidence if it is consistent with the record as a whole

notwithstanding its age.”). See Camille v. Colvin, 104 F. Supp.3d 329, 344 (2d Cir. 2105). Dr.

Baskin’s 2010 opinion is consistent with the later evidence discussed above and with record as a

whole. Furthermore, Plaintiff does not appear to have required any further inpatient psychiatric

treatment, according to the record.

       Plaintiff also points to her “consistent mental health treatment at [Dale]” as evidence that

Dr. Baskin’s opinion had become stale. See ECF No. 9-1 at 14. However, the record does not

support Plaintiff’s claim that she was treated consistently at Dale throughout the relevant period.

Although Plaintiff claims that: “[she] always went [to Dale]” and stated she went to counseling

every three weeks and saw her psychiatrist every one to two months (Tr. 549), the records from

Dale show that Plaintiff was seen in March 2013 and June 2013; and then not again until June

2017 and August 2017—more than four years later. Tr. 1022-30. Plaintiff ultimately conceded that



                                                12
         Case 1:18-cv-00330-DB Document 17 Filed 07/23/20 Page 13 of 18




she “wasn’t really sure on the dates” she treated at Dale. Tr. 549. Thus, the lack of consistent

treatment records from Dale do not support Plaintiff’s staleness claim. Based on the foregoing, the

later evidence cited by Plaintiff does not reveal a significantly different picture of Plaintiff’s mental

functioning than assessed by Dr. Baskin, and as such, Plaintiff has not met her burden to prove she

was disabled. See 20 C.F.R. § 416.912(a)(1) (2017).

        Plaintiff next argues that the ALJ should not have afforded Dr. Baskin’s opinion significant

weight. See ECF No. 9-1 at 14. Plaintiff cites a case from the Eastern District of New York,

Fruhling v. Colvin, No. 15-CV-4417 (BMC), 2016 WL 4097085, at *5 (E.D.N.Y. July 30, 2016)

(unpublished), to support her argument. Fruhling is not binding on this Court. Nor is it persuasive

insofar as it suggests that a physician’s “programmatic expertise” is irrelevant. Although Fruhling

correctly states that it is the responsibility of the ALJ, and not a consultative examiner, to assess a

claimant’s RFC and determine whether he was disabled, the analysis in that case fails to appreciate

that the regulation for evaluating medical opinions at the time of Plaintiff’s claim specifically

instructed ALJs to consider a physician’s “programmatic expertise.”

        In weighing a medical source opinion, “the amount of understanding of [the agency’s]

disability programs and their evidentiary requirements that an acceptable medical source ha[d],

regardless of the source of that understanding” was a factor an ALJ should consider. 20 C.F.R. §

416.927(c)(6) (2016). The regulation also explained that “State agency medical and psychological

consultants . . . [were] highly qualified physicians, psychologists, and other medical specialists

who [were] also experts in Social Security disability evaluation.” 20 C.F.R. § 416.927(e)(2)(i)

(2016). As such, ALJs were required to consider consultative physician’s “programmatic

experience.” See id. Accordingly, the Court declines to adopt the conclusion from Fruhling that




                                                   13
         Case 1:18-cv-00330-DB Document 17 Filed 07/23/20 Page 14 of 18




Plaintiff promotes to support her challenge to the ALJ’s assignment of significant weight to Dr.

Baskin’s opinion.

       In her second point of error, Plaintiff claims that the ALJ erred in assessing the physical

limitations of her RFC because the ALJ rejected all such medical opinions, creating an “evidentiary

gap” in the record. See ECF No. 9-1 at 15-16. A claimant’s RFC is the most she can still do despite

her limitations and is assessed based on an evaluation of all relevant evidence in the record. See

20 C.F.R. §§ 404.1520(e), 404.945(a)(1), (a)(3); SSR 96-8p, 61 Fed. Reg. 34,474-01 (July 2,

1996). At the hearing level, the ALJ has the responsibility of assessing the claimant’s RFC. See 20

C.F.R. § 404.1546(c); SSR 96-5p, 61 Fed. Reg. 34,471-01 (July 2, 1996); see also 20 C.F.R. §

404.1527(d)(2) (stating the assessment of a claimant’s RFC is reserved for the Commissioner).

Determining a claimant’s RFC is an issue reserved to the Commissioner, not a medical

professional. See 20 C.F.R. § 416.927(d)(2) (indicating that “the final responsibility for deciding

these issues [including RFC] is reserved to the Commissioner”); Breinin v. Colvin, No. 5:14-CV-

01166(LEK TWD), 2015 WL 7749318, at *3 (N.D.N.Y. Oct. 15, 2015), report and

recommendation adopted, 2015 WL 7738047 (N.D.N.Y. Dec. 1, 2015) (“It is the ALJ’s job to

determine a claimant’s RFC, and not to simply agree with a physician’s opinion.”).

       Furthermore, it is the claimant’s burden, not the Commissioner’s, to demonstrate the

functional limitations she claims. See 42 U.S.C. § 423(d)(5)(A) (“An individual shall not be

considered to be under a disability unless he furnishes such medical and other evidence of the

existence thereof as the Commissioner of Social Security may require.”); 42 U.S.C. §

1382c(a)(3)(H)(i) (incorporating by reference 42 U.S.C. § 423(d)(5)(A)); Cage v. Comm’r of Soc.

Sec., 692 F.3d 118, 123 (2d Cir. 2012) (it is Plaintiff’s burden to establish that she is disabled);

Diaz v. Shalala, 59 F.3d 307, 315 (2d Cir. 1995) (finding an ALJ can deny benefits based on a lack



                                                14
            Case 1:18-cv-00330-DB Document 17 Filed 07/23/20 Page 15 of 18




of evidence on a matter for which the claimant bears the burden of proof); Lesterhuis v. Colvin,

805 F.3d 83, 87 (2d Cir. 2015) (citations omitted) (“The claimant bears the ultimate burden of

proving [disability] throughout the period for which benefits are sought.”); Parker v. Berryhill,

No. 17-CV-252-FPG, 2018 WL 4111191, at *4 (W.D.N.Y. Aug. 29, 2018) (holding that a plaintiff

bears the burden of showing her RFC is more limited than that found by the ALJ) (citations

omitted).

       Plaintiff alleges that due to the lack of a supporting medical opinion, the ALJ was required

to develop the record with a medical opinion supporting her physical RFC. See id. Plaintiff is

incorrect. As an initial matter, the ALJ did not “reject” the medical opinions regarding Plaintiff’s

physical abilities, as Plaintiff argues. Rather, the ALJ afforded these opinions little weight (Tr.

525-26) and adopted limitations from these opinions that were consistent with the record (Tr. 515).

For example, Dr. Mechtler opined in his July 2010 physical RFC questionnaire that Plaintiff could

never climb and had a moderate restriction to dust, fumes, and gases. Tr. 369. Similarly, Dr. Saikali

opined in his May 2011 headache questionnaire that Plaintiff had headaches triggered by weather

changes and noise and that her headaches were made worse by noise and bright lights. Tr. 491. In

assessing Plaintiff’s RFC, the ALJ found that she needed to avoid concentrated exposure to

extreme weather, i.e., extreme heat, extreme cold, wetness, and humidity. Tr. 515. The ALJ also

found that Plaintiff could never climb ladders, ropes, or scaffolds, needed to avoid concentrated

exposure to noise levels greater than moderate, and should avoid working with bright lights or

flickering lights common to welding or cutting metal. Id.

       As for the limitations from these doctors not included in Plaintiff’s RFC, the ALJ explained

that it was because the doctors’ opinions were based on a sparse examination record, or their

opined limitations were outside their scope of expertise. Tr. 525-26. See 20 C.F.R. § 416.927(c)(3)



                                                 15
         Case 1:18-cv-00330-DB Document 17 Filed 07/23/20 Page 16 of 18




(2016) (the more an opinion is supported by relevant evidence, the more weight an ALJ should

afford that opinion); 20 C.F.R. § 416.927(c)(5) (2016) (an ALJ should consider a medical source’s

specialization in weighing that source’s opinion). Additionally, both doctors indicated that Plaintiff

was disabled or unable to work. Tr. 370, 493. Determinations that a claimant is disabled and unable

to work are “not entitled to any weight, since the ultimate issue of disability is reserved for the

Commissioner.” 20 C.F.R. § 416.927(d) (2016) (opinions that a claimant was disabled or unable

to work were opinions on issues reserved to the Commissioner that did not receive any special

significance).

       In sum, the ALJ included in Plaintiff’s RFC those limitations of Drs. Mechtler’s and

Saikali’s that were supported by the evidence of record, including: Dr. Usen’s observations that

Plaintiff was having balance difficulties (Tr. 524, 792, 796, 803); Plaintiff’s emergency room

diagnosis of syncope (albeit idiopathic syncope) (Tr. 1053); and Dr. Usen’s March 2013

Department of Motor vehicles form indicating that Plaintiff’s condition could affect her ability to

drive (Tr. 819, 979), which the ALJ specifically noted at the September 2017 hearing (Tr. 544-

45). As such, no evidentiary gap existed. Rodriguez v. Comm’r Soc. Sec., No. 17-CV-6006-FPG,

2018 WL 4681624, at *7 (W.D.N.Y. Sep. 28, 2018) (unpublished) (the ALJ did not err in weighing

the various medical opinions because although “the ALJ did not adopt any opinion in its entirety

. . . several RFC findings were consistent with portions of each opinion”); Hayes v. Berryhill, No.

17-CV-6354-FPG, 2018 WL 3069116, at *7 (W.D.N.Y. June 21, 2018) (slip copy) (“the ALJ did

not adopt any opinion in its entirety, however, several RFC findings were consistent with portions

of each opinion”).

       Furthermore, the ALJ’s conclusion need not “perfectly correspond with any of the opinions

of medical sources cited in [his] decision,” because the ALJ is “entitled to weigh all of the evidence



                                                 16
         Case 1:18-cv-00330-DB Document 17 Filed 07/23/20 Page 17 of 18




available to make an RFC finding that [i]s consistent with the record as a whole.” Matta v. Astrue,

508 F. App’x 53, 56 (2d Cir. 2013) (citing Richardson v. Perales, 402 U.S. 389, 399 (1971) (the

RFC need not correspond to any particular medical opinion; rather, the ALJ weighs and

synthesizes all evidence available to render an RFC finding consistent with the record as a whole);

Castle v. Colvin, No. 1:15-CV-00113 (MAT), 2017 WL 3939362, at *3 (W.D.N.Y. Sept. 8, 2017)

(The fact that the ALJ’s RFC assessment did not perfectly match a medical opinion is not grounds

for remand.). Thus, contrary to Plaintiff’s argument, the ALJ properly considered the medical

opinion evidence in this case.

       In assessing Plaintiff’s RFC, the ALJ also found that Plaintiff could occasionally stoop,

kneel, crouch, crawl, and climb ramps and stairs. Tr. 515. These limitations are consistent with

Plaintiff’s testimony that she had ambulation problems, but periodically went “upstairs” to check

on her disabled mother (Tr. 525, 560), as well as consistent with Dr. Usen’s mild examination

findings, Dr. Miller’s observations that Plaintiff could get on and off the exam table and rise from

a chair without difficulty, and Plaintiff’s repeatedly negative diagnostic imaging findings (Tr. 359,

362, 396, 409, 520-21, 524-25, 788, 817, 819, 827, 831, 842, 848, 849, 901, 902, 903, 904, 934,

935, 958). The ALJ’s finding that Plaintiff could perform sedentary work is also supported by her

normal examination and diagnostic findings. Tr. 515. See 20 C.F.R. Pt. 404, Subpt. P, App. 2, §

201.00(h)(4) (“‘Sedentary work’ represents a significantly restricted range of work, and

individuals with a maximum sustained work capability limited to sedentary work have serious

functional limitations.”).

       Based on the foregoing, the Court finds that the ALJ properly considered the medical

opinion evidence, and the ALJ’s RFC assessment is supported by substantial evidence.




                                                 17
         Case 1:18-cv-00330-DB Document 17 Filed 07/23/20 Page 18 of 18




                                    CONCLUSION

       Plaintiff’s Motion for Judgment on the Pleadings (ECF No. 9) is DENIED, and the

Commissioner’s Motion for Judgment on the Pleadings (ECF No. 14) is GRANTED. Plaintiff’s

Complaint (ECF No. 1) is DISMISSED WITH PREJUDICE. The Clerk of Court will enter

judgment and close this case.

       IT IS SO ORDERED.



       _______________________
       DON D. BUSH
       UNITED STATES MAGISTRATE JUDGE




                                          18
